



 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT Dated For Reference the 1st day of April, 2002
 
BETWEEN:
 
ABLEAUCTIONS.COM, INC., of 2042 - 112th Street Tacoma, Washington  98444-1537
(“Ableauctions”)
 
AND:
 
ABDUL LADHA, of 7797 Jensen Place, Burnaby, British Columbia, V5A 2A7
(the “Executive”)
 
WHEREAS:
 
A.           The Executive desires to enter into employment with Ableauctions
and Ableauctions desires to employ the Executive.
 
IN CONSIDERATION of the mutual agreements in this Agreement and subject to the
terms and conditions specified in this Agreement, the parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
1.1
Definitions

 
In this Agreement, including the recitals and the schedules, the following words
and expressions have the following meanings unless the context otherwise
requires:
 
“Affiliate of Ableauctions” means any person or entity controlled by,
controlling or under common control with Ableauctions.  For the purposes of this
definition, the term “control” when used with respect to any person or entity
means the power to direct the management and policies of such person or entity,
directly or indirectly, whether as an officer or director, through the ownership
of voting securities, by contract or otherwise.  The term Affiliate of
Ableauctions specifically includes (i) Able Auctions (1991) Ltd., (ii) any
corporate subsidiary or parent of Ableauctions or of Able Auctions (1991) Ltd.,
and (iii) any company or enterprise in which Ableauctions, Able Auctions (1991)
Ltd. or any corporate subsidiary or parent of either of them owns, directly or
indirectly, more than 10% of the voting securities or any similar indicia of
ownership.
 
“Business of Ableauctions” means the business carried on by Ableauctions,
consisting of (i) auctioning and liquidating office equipment, furniture and
industrial equipment, and (ii) developing and marketing computer software that
enables users to conduct or participate in live auctions over the internet.
 
“Competitive Business” means any business or enterprise that competes with the
Business of Ableauctions.
 
“Permanent Disability” means (i) the total inability of the Executive to perform
the duties of the Executive under this Agreement for a period of 60 consecutive
days as certified by a physician chosen by Ableauctions and reasonably
acceptable to the Executive, or (ii) the Executive becomes entitled to (A)
disability retirement benefits under the Canada Pension Plan (Canada) or the
Social Security Act (USA), or (B) recover benefits under any long term
disability plan or policy maintained by Ableauctions.

 
 

--------------------------------------------------------------------------------

 

 
“Proprietary Information” means information related to Ableauctions or an
Affiliate of Ableauctions (i) that derives economic value, actual or potential,
from not being generally known to or readily ascertainable by other persons who
can obtain economic value from its disclosure or use; and (ii) that is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy; and all tangible reproductions or embodiments of such
information.  Assuming the criteria in (i) and (ii) above are satisfied,
Proprietary Information includes technical and non-technical data related to
technical and business information, including, but not being limited to, trade
secrets, computer hardware and software, procedures, manuals, methods,
compositions, machines, computer programs, research projects, processes,
formulae, data, algorithms, source codes, object codes, documentation,
flow-charts, drawings, correspondence, know-how, improvements, inventions,
techniques, personnel records, pricing information, sales or marketing plans and
strategies, supply sources, production or merchandising plans, and information
concerning the clients, customers, accounts, employees, contractors or
affiliates of Ableauctions or any Affiliate of Ableauctions.  Proprietary
Information does not include any information to the extent that it (i) is or
becomes part of the public domain through no act or omission attributable to the
Executive, (ii) is released after prior written authorization of Ableauctions,
or (iii) is required to be disclosed by applicable law, regulation or court
order; provided that if disclosure is so required, the Executive will, if
permitted by law, provide Ableauctions with prompt notice of such requirement so
that Ableauctions may seek an appropriate protective order.
 
“Proprietary Technology” means Proprietary Information relating specifically to
the hardware, software, services, products and other technology of Ableauctions
that may be developed, owned or licensed by Ableauctions or any Affiliate of
Ableauctions or otherwise relating to the Business of Ableauctions or any other
core line of business in which Ableauctions or any Affiliate of Ableauctions may
become engaged.
 
“Third Party Information” means Proprietary Information that has been disclosed
to Ableauctions or an Affiliate of Ableauctions by a third party and that
Ableauctions or such Affiliate of Ableauctions is obligated to treat as
confidential.
 
“Works” means copyrightable works of authorship including, without limitation,
any technical descriptions for products, user guides, illustrations, advertising
materials, computer programs (including the contents of read only memories) and
any contribution to such materials and “Work” means any of them.
 
ARTICLE 2
 
DUTIES OF THE EXECUTIVE
 
2.1
Engagement

 
Ableauctions hereby offers to employ the Executive, and the Executive hereby
accepts such employment with Ableauctions, on and subject to the terms and
conditions of this Agreement.
 
2.2
Duties and Responsibilities of the Executive

 
The Executive will be employed as the President of Ableauctions, will do and
perform all services and acts necessary or advisable to fulfil the duties of
that position.  During the term of this Agreement, the Executive agrees to
devote such of his time, energy and skill to the Business of Ableauctions and to
the promotion of Ableauctions’s interests as may be necessary to fulfil his
duties.  The Executive agrees that the Executive has a duty of loyalty to
Ableauctions and will not engage in, or otherwise be interested in, directly or
indirectly, any other business or activity that would materially and adversely
affect the Business of Ableauctions or the Executive’s ability to perform the
Executive’s duties under this Agreement.  Except as may be disclosed to and
specifically approved by the Board of Directors of Ableauctions, the Executive
will not receive or accept for his own benefit, directly or indirectly, any
commission, rebate, discount, gratuity, fee or profit from any person having or
proposing to have one or more business transactions with Ableauctions or any
Affiliate of Ableauctions.

 
-2-

--------------------------------------------------------------------------------

 

 
2.3             Working Facilities
 
Ableauctions, at its expense, will furnish the Executive with such office space,
office equipment, secretarial help and such other facilities, equipment and
services as are needed or would be reasonably beneficial for the performance by
the Executive of the duties contemplated under this Agreement.  The Executive
will provide services to Ableauctions in the greater Vancouver area of British
Columbia, and shall not be required to involuntarily relocate.
 
ARTICLE 3
 
COMPENSATION
 
3.1
Cash Compensation

 
For all services to be rendered by the Executive under this Agreement,
Ableauctions will pay to the Executive the following amounts, which payments
will be subject to withholdings for federal, provincial, state and local taxes,
CPP, UIC, social security and other deductions required by law from time to time
in effect:
 
 
(a)
Base Salary:  Ableauctions will pay the Executive an annual gross salary equal
to $156,000 US, payable on a semi-monthly basis, consisting of one payment of
$6,500 on the last business day preceding the sixteenth day of each month, and
$6,500 on the last business day of each month.  Such salary will be reviewed by
Ableauctions annually.  The Board of Directors of Ableauctions shall have the
right to increase the salary of the Executive at any time and any such increase
shall not operate as a cancellation of this Agreement but merely as an amendment
of this clause and all of the other terms, provisions and conditions of this
Agreement shall continue in force and effect.

 
 
(b)
Automobile Allowance:  Ableauctions will pay the Executive not more than $500
per month, payable at the beginning of each month, as an allowance applicable by
the Executive to the operation and maintenance of an automobile to be used by
the Executive from time to time at the request and direction and for the benefit
of Ableauctions.

 
3.2
Stock Options

 
Upon execution of this Agreement, Ableauctions will grant to the Executive an
option to purchase up to 1,000,000 common shares of Ableauctions, at the times
and on the terms and conditions described in the form of the Stock Option
Agreement attached hereto as Schedule A.
 
3.3
Business Expenses

 
The Executive will be reimbursed by Ableauctions for all reasonable and
necessary expenses incurred by the Executive in connection with the performance
of the Executive’s duties of employment under this Agreement in accordance with
the policies of Ableauctions.  The Executive will, as a condition of any such
reimbursement, submit verification of the nature and amount of such expenses in
accordance with the reimbursement policies from time to time adopted by
Ableauctions.
 
3.4
Fringe Benefits

 
The Executive will have the same rights as all other executive level employees
of Ableauctions to participate in all pension and other retirement plans,
medical insurance, life insurance and other fringe benefit programs as are now
or may hereafter be established by Ableauctions for executive level employees.
 
3.5
Vacation

 
The Executive will receive five weeks paid vacation per year, taken in
accordance with Ableauctions’ vacation policy in effect from time to time.

 
-3-

--------------------------------------------------------------------------------

 

 
ARTICLE 4
 
TERM AND TERMINATION
 
4.1
Term

 
The term of the Executive’s employment under this Agreement commences on the
date of this Agreement and continues until terminated as provided in Section
4.2.
 
4.2
Termination

 
The Executive’s employment under this Agreement may be terminated only upon the
occurrence of any of the following events:
 
 
(a)
the death or Permanent Disability of the Executive;

 
 
(b)
Ableauctions’ election to terminate the Executive for cause, as defined by
applicable caselaw;

 
 
(c)
the mutual agreement by the Executive and Ableauctions to terminate the
Executive’s employment under this Agreement;

 
 
(d)
the Executive’s election to terminate the Executive’s employment under this
Agreement, provided that the Executive gives Ableauctions at least 90 days prior
written notice of the Executive’s intent to terminate; or

 
 
(e)
Ableauctions’ election to terminate the Executive’s employment under this
Agreement without cause, provided that Ableauctions gives the Executive prior
written notice, equal to the greater of one year or two months per year of
completed service, of Ableauctions’s intent to terminate, or a corresponding
payment of compensation in lieu of notice.

 
A decision by Ableauctions to terminate the Executive’s employment under clause
(b) or clause (e) may only be taken by Ableauctions with the approval of the
Board of Directors of Ableauctions.
 
4.3
Effect of Termination

 
Upon the termination of the Executive’s employment under this Agreement,
Ableauctions will have no further obligation to the Executive or any personal
representative of the Executive with respect to this Agreement or the
Executive’s employment by Ableauctions, except for the payment of compensation,
if any, accrued pursuant to Article 3 up to the date of termination of this
Agreement and unpaid at the date of such termination and the payment of any
severance payments that may be due under Section 4.2(c) or 4.2(e) of this
Agreement.
 
4.4
Return of Property

 
On termination of this Agreement for any reason or cause, the Executive shall
return to Ableauctions all property used by the Executive in the performance of
the Executive’s duties and all other property belonging to Ableauctions in the
Executive’s possession or control.
 
4.5
Survival

 
The obligations of the Executive pursuant to Articles 5, 6 and 7 survive any
expiration or termination of this Agreement.

 
-4-

--------------------------------------------------------------------------------

 

 
ARTICLE 5
 
RESTRICTIONS
 
5.1
Restrictions

 
The Executive agrees to comply with all of the restrictions set forth below at
all times during the term of this Agreement and for a period of one year after
the expiration or termination of this Agreement:
 
 
(a)
The Executive will not (except with the prior written consent of Ableauctions,
which consent may be withheld in Ableauctions’ sole discretion) either
individually or in partnership or in conjunction with any person or persons,
firm, association, syndicate, company or corporation, as principal, agent,
director, officer, employee, investor or in any other manner whatsoever,
directly or indirectly, carry on, be engaged in, be interested in, or be
concerned with, or permit his name to be used or employed by any such person or
persons, firm, association, syndicate, company or corporation, carrying on,
engaged in, interested in or concerned with, a business which competes with the
Business of Ableauctions within Canada or the United States of America.

 
 
(b)
The Executive will not (except with the prior written consent of Ableauctions,
which consent may be withheld in Ableauctions’ sole discretion) either directly
or indirectly, on the Executive’s own behalf or on behalf of others, solicit,
divert or appropriate or attempt to solicit, divert or appropriate to any
Competitive Business, any business of Ableauctions or any Affiliate of
Ableauctions from any customer or actively sought prospective customer of
Ableauctions or any Affiliate of Ableauctions with whom Ableauctions or any
Affiliate of Ableauctions has current agreements relating to the Business of
Ableauctions, or with whom the Executive has dealt, or with whom the Executive
has supervised negotiations or business relations, or about whom the Executive
has acquired Proprietary Information in the course of the Executive’s
employment.

 
Ableauctions and the Executive agree that these covenants are fair and
reasonably required to protect the interests of Ableauctions.  The Executive
acknowledges that, since the Business of Ableauctions is relatively unique, the
Executive’s livelihood has not been and will not be dependent on employment in
the Business of Ableauctions, and that these covenants do not materially affect
the Executive’s ability to obtain other employment.
 
5.2
Acknowledgement by the Executive

 
The Executive represents and warrants to Ableauctions that the Executive is not
subject to any agreement with any other entity that would prevent the Executive
from competing with or in any way participating in a business that competes with
that other entity’s business or from soliciting any personnel or customers of
that other entity on behalf of another business.
 
ARTICLE 6
 
PROPRIETARY INFORMATION
 
6.1
Non-Disclosure

 
The Executive agrees that, during the term of the Executive’s employment by
Ableauctions and for the applicable time periods specified below, the Executive
will receive all Proprietary Information in strictest confidence and will not
disclose or make available, directly or indirectly, any Proprietary Information
to any person, concern or entity, except in the proper performance of the
Executive’s duties and responsibilities under this Agreement or with the prior
written consent of Ableauctions.  The Executive will abide by Ableauctions’
policies and regulations, as established from time to time, for the protection
of its Proprietary Information for the time period specified in this
Section.  The Executive agrees that the nondisclosure prohibitions described in
this Section survive the expiration or termination of this Agreement (i) with
respect to Proprietary Information other than Proprietary Technology for a
period of five years; (ii) with respect to Third Party Information for the later
of five years or so long as Ableauctions or an Affiliate of Ableauctions is
required to maintain confidentiality of such information; and (iii) with respect
to

 
-5-

--------------------------------------------------------------------------------

 

 
Proprietary Technology for the later of five years or so long as the Proprietary
Technology retains its status as such and remains confidential.
 
6.2
Ownership of Proprietary Information

 
The Executive acknowledges and agrees that all Proprietary Information, and all
physical embodiments of Proprietary Information, are confidential to and will be
and remain the sole and exclusive property of Ableauctions.  Upon request by
Ableauctions, and in any event upon termination of the Executive’s employment
with Ableauctions for any reason, the Executive will promptly deliver to
Ableauctions all property belonging to Ableauctions including, without
limitation, all Proprietary Information (and all embodiments of Proprietary
Information) then in the custody, control or possession of the Executive.
 
6.3
Works for Hire

 
The Executive agrees that any Works created by the Executive in the course of
the Executive’s duties as an employee of Ableauctions are subject to Section
13(3) of the Copyright Act (Canada) and to the “work for hire” provisions of
sections 101 and 201 of the United States Copyright Law, Title 17 of the United
States Code.  All right, title and interest to copyrights in all Works that have
been or will be prepared by the Executive within the scope of the Executive’s
employment with Ableauctions will be the property of Ableauctions.  The
Executive acknowledges and agrees that, to the extent the provisions of the
Copyright Act (Canada) or the copyright laws of the United States do not vest in
Ableauctions the copyrights to any Works, the Executive hereby irrevocably
assigns to Ableauctions all right, title and interest to copyrights which the
Executive may have in any Works.  The Executive will disclose to Ableauctions
all Works, will execute and deliver all applications, registrations and
documents relating to the copyrights in the Works and will provide assistance to
secure Ableauctions’ title to the copyrights in the Works.  Ableauctions will be
responsible for all expenses incurred in connection with the registration of all
copyrights.  The Executive hereby waives any moral rights that the Executive may
have under the Copyright Act (Canada) or similar legislation anywhere in the
world or otherwise with respect to the Works.
 
6.4
Acknowledgements by the Executive

 
The Executive represents to Ableauctions that the Executive has not executed any
agreement with any other party that purports to require the Executive to assign
any Work or any Invention created, conceived or first practiced by the Executive
during a period of time that includes the date of the Executive’s commencement
of employment with Ableauctions.
 
ARTICLE 7
 
DISPUTE RESOLUTION
 
7.1
Resolution of Disputes on Determination of Cause and Breach of Restrictive
Covenants

 
The parties agree that any controversy or dispute regarding whether or not
“cause” exists for termination of the Executive’s employment under this
Agreement or any determination that the restrictive covenants and nondisclosure
covenants of Articles 5 and 6 have been breached (each, a “Dispute”) that is not
resolved by the parties within ten days shall be referred to and finally
resolved by arbitration under the Rules of the British Columbia International
Commercial Arbitration Centre.  The appointing authorities shall be the British
Columbia International Commercial Arbitration Centre.  The case shall be
administered by the British Columbia International Commercial Arbitration Centre
in accordance with its “Procedures for Cases Under the BCICAC Rules”.  The place
of arbitration shall be Vancouver, British Columbia, Canada.

 
-6-

--------------------------------------------------------------------------------

 

 
ARTICLE 8
 
GENERAL
 
8.1
Governing Law and Attornment

 
This Agreement will be governed by and construed in accordance with the laws of
British Columbia and the federal laws of Canada applicable in British
Columbia.  Subject to section 7.1 the parties irrevocably submit to and accept
generally and unconditionally the exclusive jurisdiction of the courts and
appellate courts of British Columbia with respect to any legal action or
proceeding which may be brought at any time relating in any way to this
Agreement.  Each of the parties irrevocably waives any objection it may now or
in the future have to the venue of any such action or proceeding, and any claim
it may now or in the future have that any such action or proceeding has been
brought in an inconvenient forum.
 
8.2
Remedies not Exclusive

 
The remedies provided to the parties under this Agreement are cumulative and not
exclusive to each other, and any such remedy will not be deemed or construed to
affect any right which any of the parties is entitled to seek at law, in equity
or by statute.
 
8.3
Notices

 
Any notice, direction, request or other communication required or contemplated
by any provision of this Agreement will be given in writing and will be given by
delivery to the appropriate party at the address first set out for that party
above.  Any such notice, direction, request or other communication will be
deemed to have been given or made on the date on which it was delivered or, in
the case of delivery by fax, on the next business day after receipt of
transmission.  Any party may change its fax number or address for service from
time to time by written notice to the other in accordance with this Section.
 
8.4
Entire Agreement

 
This Agreement and any documents and agreements to be delivered pursuant to this
Agreement supersede all previous invitations, proposals, letters,
correspondence, negotiations, promises, agreements, covenants, conditions,
representations and warranties with respect to the subject matter of this
Agreement.  There is no representation, warranty, collateral term or condition
or collateral agreement affecting this Agreement, other than as expressed in
writing in this Agreement.  No trade terms or trade usages are to be
incorporated by reference implicitly or otherwise into this Agreement, unless
expressly referred to in this Agreement.
 
8.5
Amendments

 
No change or modification of this Agreement will be valid unless it is in
writing and signed by each party to this Agreement.
 
8.6
Invalidity of Particular Provision

 
If any provision of this Agreement or any part of any provision (in this section
called the “Offending Provision”) is declared or becomes unenforceable, invalid
or illegal for any reason whatsoever including, without limiting the generality
of the foregoing, a decision by any competent courts, legislation, statutes,
bylaws or regulations or any other requirements having the force of law, then
the Offending Provision shall be severed from this Agreement and the remainder
of this Agreement will remain in full force and effect as if this Agreement had
been executed without the Offending Provision.
 
8.7
Currency

 
Unless otherwise specified all sums of money expressed in this Agreement are in
the lawful money of Canada.

 
-7-

--------------------------------------------------------------------------------

 

 
8.8           Number and Gender
 
Unless the context of this Agreement otherwise requires, to the extent necessary
so that each clause will be given the most reasonable interpretation, the
singular number will include the plural and vice versa, the verb will be
construed as agreeing with the word so substituted, words importing the
masculine gender will include the feminine and neuter genders, words importing
persons will include firms and corporations and words importing firms and
corporations will include individuals.
 
8.9
Headings and Captions

 
The headings and captions of sections and paragraphs contained in this Agreement
are all inserted for convenience of reference only and are not to be considered
when interpreting this Agreement.
 
8.10
Assignment

 
This Agreement is not assignable by the Executive in whole or in part without
the prior written consent of Ableauctions.  Any attempt by the Executive to
assign any of the rights or to delegate any of the duties or obligations of the
Executive under this Agreement without such prior written consent is void.
 
8.11
Counterparts

 
This Agreement may be executed in any number of counterparts with the same
effect as if all parties had signed the same document.  All of these
counterparts will for all purposes constitute one agreement, binding on the
parties, notwithstanding that all parties are not signatories to the same
counterpart.  A fax transcribed copy or photocopy of this Agreement executed by
a party in counterpart or otherwise will constitute a properly executed,
delivered and binding agreement or counterpart of the executing party.
 
8.12
Waiver

 
No failure or delay on the part of any party in exercising any power or right
under this Agreement will operate as a waiver of such power or right.  No single
or partial exercise of any right or power under this Agreement will preclude any
further or other exercise of such right or power.  No modification or waiver of
any provision of this Agreement and no consent to any departure by any party
from any provision of this Agreement will be effective until the same is in
writing.  Any such waiver or consent will be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any party in any circumstances will entitle such party to any other or
further notice or demand in similar or other circumstances.
 
8.13
Further Assurances

 
Each of the parties will promptly execute and deliver to the other at the cost
of the other such further documents and assurances and take such further actions
as the other may from time to time request in order to more effectively carry
out the intent and purpose of this Agreement and to establish and protect the
rights, interests and remedies intended to be created in favour of the other.
 
8.14
Acknowledgement of Receipt

 
Each of the parties acknowledges receiving an executed copy of this Agreement.

 
-8-

--------------------------------------------------------------------------------

 

 
8.15           Enurement
 
Subject to the restrictions on transfer contained in this Agreement, this
Agreement will enure to the benefit of and be binding on the parties and their
respective heirs, executors, administrators, successors and assigns.
 
IN WITNESS WHEREOF the parties have executed this Agreement on the dates stated
below.
 
ABLEAUCTIONS.COM, INC.
 
By :/s/ Abdul
Ladha                                                                           By
:/s/ Abdul Ladha
Name: Abdul Ladha                 ABDUL LADHA
Title:  CEO
 


 



 
-9-

--------------------------------------------------------------------------------

 

 
EMPLOYEE OPTION AGREEMENT
 
 
THIS AGREEMENT Dated For Reference the  Day of , .
 
 
BETWEEN:
 
ABLEAUCTIONS.COM, INC., of 1963 Lougheed Highway, Coquitlam, British Columbia,
V3K 3T8
 
(“Ableauctions”)
 
AND:
 
ABDUL LADHA, of 8824 Yarrow Place, Burnaby, British Columbia, V3N 4W2
 
(the “Executive”)
 
WHEREAS:
 
Ableauctions would like to grant to the Executive an option to purchase common
shares of Ableauctions on the terms and conditions hereinafter set forth.
 
IN CONSIDERATION of the premises and of the covenants and agreements herein
contained the parties hereto covenant and agree as follows:
 
1.           From and including the Agreement Date through to and including the
day which is specified in Section 7 (the “Termination Date”), the Executive
shall have and be entitled to and Ableauctions hereby grants to the Executive an
option (the “Option”) to purchase all or any portion of 1,000,000 common shares
without par value in the capital stock of Ableauctions (the “Shares”) from
treasury on the following terms:
 
 
(a)
except as provided in clause (b) and paragraph 3, the Option shall be
exercisable by the Executive at a price per share equal to ; and

 
 
(b)
if:

 
 
(i)
there is a merger or amalgamation of Ableauctions with another corporation;

 
 
(ii)
there is any transaction whereby all of Ableauctions’s issued and outstanding
shares are acquired by or become subject to a takeover bid by another
corporation; or

 
 
(iii)
there is a sale or conveyance by Ableauctions or one or more of its
shareholders, or both, to a party that is dealing with Ableauctions or such
shareholder at arms-length as defined in the Income Tax Act of Canada in a
single transaction or series of related transactions, of shares of
Ableauctions’s capital stock representing a majority of the votes that may then
be cast by all of the shareholders of Ableauctions,

 
 
then the entire Option will become exercisable by the Executive immediately
prior to (and conditional upon the completion of) such merger, amalgamation,
transaction, sale or conveyance and the exercise price for the Option will be a
price per share equal to the cash price for common shares of Ableauctions
offered on such merger, amalgamation or other transaction if a cash price per
share is so offered or the fair market value of the consideration offered on
such merger, amalgamation or other transaction as determined by the board of
directors of Ableauctions.


 
-10-

--------------------------------------------------------------------------------

 

 



 
2.           Subject to paragraph 3 hereof, the right to take up shares pursuant
to this Option shall vest with the Executive as follows:
 
 
(a)
the right to take up 1/8 of the Shares shall vest on the last day of the third
month after the date of this Agreement, and

 
 
(b)
the right to take up 1/24 of the Shares shall vest on the last day of each month
thereafter until all of the Shares are so vested.

 
3.           The Option shall immediately vest such that the entire Option will
be immediately exercisable by the Executive if:
 
 
(a)
there is a merger or amalgamation of Ableauctions with another corporation;

 
 
(b)
there is any transaction whereby all of Ableauctions’s issued and outstanding
shares are acquired by or become subject to a takeover bid by another
corporation; or

 
 
(c)
there is a sale or conveyance by Ableauctions or one or more of its
shareholders, or both, to a party that is dealing with Ableauctions or such
shareholder at arms-length as defined in the Income Tax Act of Canada in a
single transaction or series of related transactions, of shares of
Ableauctions’s capital stock representing a majority of the votes that may then
be cast by all of the shareholders of Ableauctions.

 
4.           Subject to the terms of this Agreement, the right to take up shares
pursuant to the Option is exercisable by the Executive giving notice in writing
to Ableauctions accompanied by a cheque, certified if so required by
Ableauctions, in favour of Ableauctions for the full amount of the purchase
price of the shares then being purchased.  Provided such written notice and
payment are received by Ableauctions prior to 5:00 p.m. local time on the
Termination Date at its address first above written, Ableauctions covenants and
agrees to issue and deliver to the Executive, forthwith thereafter, a share
certificate for the number of shares so purchased registered in the Executive’s
name.
 
5.           This is an Option only and does not impose upon the Executive any
obligation to take up and pay for any of the shares under Option.
 
6.           The Option shall not be assignable or transferable by the Executive
otherwise than by Will or the law of intestacy and the Option may be exercised
during the lifetime of the Executive only by the Executive himself.
 
7.           This Option shall terminate on the earlier of:
 
 
(a)
five years from the date of this Agreement; or

 
 
(b)
30 days after the Executive ceases to be an employee of Ableauctions save and
except where the Executive ceases to be an employee of Ableauctions as a result
of:

 
 
(i)
termination for cause; or

 
 
(ii)
by order of any securities regulatory body having jurisdiction to so order,

 
in which case the Option shall terminate on the date the Executive ceases to be
an employee of Ableauctions.

 
-11-

--------------------------------------------------------------------------------

 

 
8.           If the Executive should die while still an employee of
Ableauctions, the Option may then be exercised by the Executive’s legal heirs or
personal representatives to the same extent as if the Executive were alive and
an employee of Ableauctions for a period of one year after the Executive’s death
but only for such shares as the Executive was entitled to purchase pursuant to
the Option at the date of the Executive’s death.
 
9.           This Agreement shall be subject to the approval of the securities
regulatory authorities having jurisdiction (the “Regulatory Authorities”) and,
if required by applicable laws, by the members of Ableauctions.  All amendments
hereto will also be subject to the approval of the Regulatory Authorities and,
if required by applicable laws, the members of Ableauctions.  The Executive and
Ableauctions agree to amend this Agreement in order to comply with the
requirements of the Regulatory Authorities having jurisdiction to approve this
Agreement and, if the terms of the amendments can not be agreed to, to submit
the proposed amendments to arbitration under the Commercial Arbitration Act
(British Columbia).
 
10.           In the event of any subdivision, consolidation or other change in
the share capital of Ableauctions while any portion of the Option is
outstanding, then the number of shares under option to the Executive and the
exercise price thereof shall be correspondingly adjusted in accordance with such
subdivision, consolidation or other change in the share capital of Ableauctions.
 
11.           If Ableauctions undertakes an amalgamation, merger, reorganization
or other arrangement while any portion of the Option is outstanding, then the
number of shares under option to the Executive and the exercise price thereof
shall be correspondingly adjusted in accordance with such amalgamation, merger,
reorganization or other arrangement.
 
12.           Ableauctions hereby covenants and agrees to and with the Executive
that it will reserve in its treasury sufficient shares to permit the issuance
and allotment of shares to the Executive in the event the Executive exercises
the Option.
 
13.           Ableauctions hereby represents that as of the Agreement Date the
Executive is a bona fide employee of Ableauctions.
 
IN WITNESS WHEREOF the parties have hereunto caused these presents to be
executed effective as of the day and year first above written.
 
ABLEAUCTIONS.COM, INC.
 
Per:
 
DAVID
VOGT                                                                           ABDUL
LADHA
 
 
MICHAEL BOYLING
 
 
BARRETT SLEEMAN
 


 
Date of
Execution                                                                           Date
of Execution
 


